Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Allowable Subject Matter
2.	This office action is a response to amendments submitted within RCE filed on 02/16/2022.
3. 	Application No. 15/498,592, filed on 04/27/2017 and having 4 RCE-type filings therein, claims foreign priority to 102016108007.1 , filed on 04/29/2016.
4.	Claims 1, 5-6, 8, 12-16, 18 and 20-21 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	TAKEDA et al. (GB 2289351 A), Duits et al. (US 20130141030 A1), Kraft (US 5024116 A) and Scott, Jr. (US 4338553 A) are the closest prior art disclosed.
	However, regarding Claims 1 and 21, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the switching device comprising a single housing, which is distinct from an electric motor housing and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing or which is at least partially provided within the transmission housing, a contactless, absolute position-measuring device provided within the single housing and sensing a position of the drive shaft absolutely, an evaluation unit provided within the single housing and evaluating position signals, a gearwheel coupled to the drive shaft, an output unit provided within the single housing and outputting switching information for indirectly switching and/or directly switching a motor current of the electric motor as a function of a position signal, and an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, 
	The combination of a system comprising a single housing, which is distinct from an electric motor house and a transmission housing, and which is spatially separated from at least one of the electric motor housing and the transmission housing or which is at least partially provided within the transmission housing, along with the features of an internal electrical system, provided within the single housing and providing internal power, in an absence of external power, and wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the drive shaft, and wherein the pinion and the drive shaft both rotate about the same axis of rotation is nor fairly suggested by the closest prior arts, hence the claims are considered novel. 

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846